Citation Nr: 0839189	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability due to 
Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO).   


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has post-traumatic stress disorder.

2.  The veteran has never been diagnosed as having any of the 
listed disorders which may be presumed to have been due to 
exposure to herbicides. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  A disability, claimed as secondary to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have resulted from herbicide exposure.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty To Notify and Assist

The VA has a duty to provide certain notices to the veteran, 
and to assist him with the development of evidence pursuant 
to the Veterans Claims Assistance Act of 2000.  Initially, 
the Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2004 and October 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, a letter issued in April 
2006 included information regarding the assignment of initial 
ratings and effective dates.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.

Although he has not been afforded appropriate disability 
evaluation examination, the Board concludes that such an 
examination is not required as there is no competent evidence 
that the veteran might have either PTSD or a disability due 
to Agent Orange.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  






I.  Entitlement To Service Connection For PTSD.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The veteran alleges that he developed PTSD while in Vietnam.  
He has reported that he was affected by the things that he 
endured during the fighting, and the deaths of those around 
him, but he has not provided any additional details.

The veteran's DD 214 confirms that he was in Vietnam.  There 
is no indication that he was involved in combat.  His 
military occupational specialty was textile repairman.  

The veteran's service medical records are negative for any 
references to psychiatric problems.  The report of a medical 
examination conducted in June 1970 for the purpose of 
separation shows that psychiatric evaluation was normal.  

The report of a psychiatric evaluation conducted by the VA in 
August 1970 shows that the veteran complained of being 
nervous, but it was found on examination that he was not 
anxious, was not depressed, and was quite relaxed and at 
ease.  The diagnosis was no NP (neuropsychiatric) disease.  

In his claim form dated in 2004, the veteran reported that he 
had not been treated for PTSD.  

The veteran's recent treatment records have been obtained, 
but pertain only to physical disorders, and the records do 
not contain a diagnosis of PTSD.

The veteran has submitted a stated dated in February 2005 
from the pastor of his church which indicates that the 
veteran has tremendous problems as a result of his tenure in 
Vietnam.  

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection for post-traumatic stress 
disorder.  Neither the veteran nor his pastor is competent to 
render a diagnosis of PTSD.  In Cohen v. Brown, 10 Vet. App. 
128 (1997), the United States Court of Appeals for Veterans 
Claims (Court) held that, for the purposes of establishing 
service connection for post-traumatic stress disorder, there 
must be an unequivocal current diagnosis of post-traumatic 
stress disorder.  Similarly, the Court held in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) that a service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  In the present case, however, there is no 
competent medical evidence which shows that the veteran has 
symptoms which support a diagnosis of post-traumatic stress 
disorder.  Accordingly, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated 
by service.

II.  Entitlement To Service Connection For Disability
 Due To Agent Orange Exposure.

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The list includes, among 
others, chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  
38 C.F.R. § 3.307(a)(6).

Significantly, however, the veteran has not specifically 
claimed any of the listed disorders which may be presumed to 
have resulted from such exposure.  There is also no 
indication that he has ever been diagnosed with chloracne or 
any of the other disorders on the list.  A private medical 
record dated in November 2005 indicates that he was treated 
for non-cardiac chest pain, esophagitis and gastritis.  The 
Board has also noted that a pathology report dated in 
February 2006 indicates a colon biopsy was found to have a 
tubular adenoma, but was negative for malignancy.  None of 
those disorder are on the list.  Thus, the presumptions do 
not apply as there is no evidence to show that he has a 
listed disorder.  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In the present case, the veteran has not presented any 
medical opinion linking a current disability to herbicide 
exposure during service.  

The veteran's own opinion that his current complaints are 
related to service is not enough to support his claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, the veteran has never been diagnosed as having 
any of the listed disorders which may be presumed to have 
been due to exposure to herbicides. Accordingly, the Board 
concludes that disability, claimed as secondary to exposure 
to Agent Orange, was not incurred in or aggravated by 
service, and may not be presumed to have resulted from 
herbicide exposure.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


